Exhibit 10.8
PROMISSORY NOTE

                              Principal
$5,200,000.00   Loan Date
03-16-2004   Maturity
03-01-2034   Loan No
01-33-20070   Call / Coll   Account   Officer
CC   Initials
Not Legible

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

             
Borrower:
  MONTEREY PALMS SELF STORAGE, LLC (TIN:
32-0038133)
2601 MAIN STREET, SUITE 1330
IRVINE, CA 92614   Lender:   LA JOLLA BANK, FSB 389 N. ESCONDIDO BLVD.
ESCONDIDO, CA 92025

          Principal Amount: $5,200,000.00   Initial Rate: 7.000%   Date of Note:
March 16, 2004

PROMISE TO PAY. MONTEREY PALMS SELF STORAGE, LLC (“Borrower”) promises to pay to
LA JOLLA BANK, FSB (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Five Million Two Hundred Thousand & 00/100
Dollars ($5,200,000.00) or so much as may be outstanding, together with interest
on the unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance. The
interest rate will not increase above 10.500%.
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule:
24 monthly consecutive interest payments, beginning April 1, 2004, with interest
calculated on the unpaid principal balances at an interest rate of 7.000% per
annum; 335 monthly consecutive principal and interest payments in the initial
amount of $30,366.22 each, beginning April 1, 2006, with interest calculated on
the unpaid principal balances at an interest rate based on the THE LOWEST NEW
YORK PRIME RATE IN EFFECT ON THE FIRST BUSINESS DAY OF THE MONTH (CYCLE) AS
PUBLISHED IN THE MONEY RATE SECTION OF THE WEST COAST EDITION OF THE WALL STREET
JOURNAL, (currently 4.000%), plus a margin of 0.500 percentage points, adjusted
if necessary for the minimum and maximum rate limitations for this loan,
resulting in an initial interest rate of 5.500%; and one principal and interest
payment of $30,368.30 on March 1, 2034, with Interest calculated on the unpaid
principal balances at an interest rate based on the THE LOWEST NEW YORK PRIME
RATE IN EFFECT ON THE FIRST BUSINESS DAY OF THE MONTH (CYCLE) AS PUBLISHED IN
THE MONEY RATE SECTION OF THE WEST COAST EDITION OF THE WALL STREET JOURNAL,
(currently 4.000%), plus a margin of 0.500 percentage points, adjusted if
necessary for the minimum and maximum rate limitations for this loan, resulting
in an initial interest rate of 5.500%. This estimated final payment is based on
the assumption that all payments will be made exactly as scheduled and that the
Index does not change; the actual final payment will be for all principal and
accrued interest not yet paid, together with any other unpaid amounts under this
Note. Unless otherwise agreed or required by applicable law, payments will be
applied first to any accrued unpaid interest; then to principal; then to any
unpaid collection costs; and then to any late charges. Interest on this Note
during the initial interest only payment period is computed on a 3651365 simple
interest basis; that is, by applying the ratio of the annual interest rate over
the number of days in a year, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
Interest on this Note during the permanent loan phase is computed on a 301360
simple interest basis; that is, with the exception of odd days in the first
payment period, monthly interest is calculated by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by a month of 30 days. Interest for the odd days
is calculated on the basis of the actual days to the next full month and a
360-day year. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the THE LOWEST
NEW YORK PRIME RATE IN EFFECT ON THE FIRST BUSINESS DAY OF THE MONTH (CYCLE) AS
PUBLISHED IN THE MONEY RATE SECTION OF THE WEST COAST EDITION OF THE WALL STREET
JOURNAL, (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each 6 MONTHS. Borrower understands
that Lender may make loans based on other rates as well. The Index currently is
4.000% per annum. The interest rate or rates to be applied to the unpaid
principal balance of this Note will be the rate or rates set forth herein in the
“Payment” section. Notwithstanding any other provision of this Note, after the
first payment stream, the interest rate for each subsequent payment stream will
be effective as of the last payment date of the just-ending payment stream.
Notwithstanding the foregoing, the variable interest rate or rates provided for
in this Note will be subject to the following minimum and maximum rates. NOTICE:
Under no circumstances will the interest rate on this Note be less than 5.500%
per annum or more than (except for any higher default rate shown below) the
lesser of 10.500% per annum or the maximum rate allowed by applicable law.
Notwithstanding the above provisions, the maximum increase or decrease in the
interest rate at any one time on this loan will not exceed 2.000 percentage
points. Whenever increases occur in the interest rate, Lender, at its option,
may do one or more of the following: (A) increase Borrower’s payments to ensure
Borrower’s loan will pay off by its original final maturity date, (B) increase
Borrower’s payments to cover accruing interest, (C) increase the number of
Borrower’s payments, and (D) continue Borrower’s payments at the same amount and
increase Borrower’s final payment.
PREPAYMENT FEE. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Upon prepayment of this Note, Lender is entitled
to the following prepayment fee: If the aggregate amount of principal prepaid
during months 25 through 36, from the date of funding, exceeds twenty percent
(20%) of the original principal amount of this Note, the Borrower shall pay
Lender a penalty equal to three percent (3%) of the original principal amount of
this Note.
If the aggregate amount of principal prepaid during months 37 through 48, from
the date of funding, exceeds twenty percent (20%) of the original principal
amount of this Note, the Borrower shall pay Lender a penalty equal to two
percent (2%) of the original principal amount of this Note.
If the aggregate amount of principal prepaid during months 49 through 60, from
the date of funding, exceeds twenty percent (20%) of the original principal
amount of this Note, the Borrower shall pay Lender a penalty equal to one
percent (1%) of the original principal amount of this Note.

•   Except for the foregoing, Borrower may pay all or a portion of the amount
owed earlier than it Is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments under the payment schedule. Rather, early payments will reduce the
principal balance due and may result in Borrower’s making fewer payments.
Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: LA JOLLA BANK,
FSB; 389 N. ESCONDIDO BLVD.; ESCONDIDO, CA 92025.

INTEREST RESERVES. Borrower authorizes Lender to place $436,800.00 of the
Principal Amount as an interest reserve, which is an estimate of the interest
due on the Note for the draw phase (“Interest Reserve”). All interest payments
shall be paid from the Interest Reserve. Lender may automatically deduct accrued
unpaid interest from the Interest Reserve. Interest will accrue, as described in
this Note, on amounts deducted from the Interest Reserve. In the event the
interest due under this Note for the draw phase exceeds the Interest Reserve,
Borrower will pay accrued unpaid interest when due according to the terms of
this Note. At the end of the draw phase. Lender will advance or disburse the
remaining Interest Reserve, if any, to Borrower.
LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $5.00, whichever is greater.
INTEREST AFTER DEFAULT. Upon default, the variable interest rate on this Note
shall immediately increase by 3.000 percentage points, if permitted under
applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, convenant or condition contained in any environmental
agreement executed in connection with any loan.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

          Loan No: 01-33-20070   (Continued)   Page

proceeding under any bankruptcy or insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (1) cures the default within ten
(10) days; or (2) if the cure requires more than ten (10) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.
GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This Note
has been accepted by Lender in the State of California.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of SAN DIEGO County, State of
California.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $10.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:
(A) a Construction Deed of Trust dated March 16, 2004, to a trustee in favor of
Lender on real property located in RIVERSIDE County, State of California. That
agreement contains the following due on sale provision: Lender may, at Lender’s
option, declare immediately due and payable all sums secured by the Construction
Deed of Trust upon the sale or transfer, without Lender’s prior written consent,
of all or any part of the Real Property, or any interest in the Real Property. A
“sale or transfer” means the conveyance of Real Property or any right, title or
interest in the Real Property; whether legal, beneficial or equitable; whether
voluntary or involuntary; whether by outright sale, deed, installment sale
contract, land contract, contract for deed, leasehold interest with a term
greater than three (3) years, lease-option contract, or by sale, assignment, or
transfer of any beneficial interest in or to any land trust holding title to the
Real Property, or by any other method of conveyance of an interest in the Real
Property. If any Borrower is a corporation, partnership or limited liability
company, transfer also includes any change in ownership of more than twenty-five
percent (25%) of the voting stock, partnership interests or limited liability
company interests, as the case may be, of such Borrower. However, this option
shall not be exercised by Lender if such exercise is prohibited by applicable
law.
(B) an Assignment of All Rents to Lender on real property located in RIVERSIDE
County, State of California.
(C) collateral described in a Commercial Security Agreement dated March 16,
2004.
LINE OF CREDIT. This Note evidences a straight line of credit. Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower’s accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: LA JOLLA BANK,
FSB, 389 N. ESCONDIDO BLVD., ESCONDIDO, CA 92025
GENERAL PROVISIONS. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive any
applicable statute of limitations, presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

 